     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                   Case No. 17-CV-3058
                       Plaintiff,

        --against--

 LINDSEY MIDDLECAMP,


                       Defendant.




 BROCK FREDIN,
                                                   Case No. 18-CV-466
                       Plaintiff,

        --against--

 GRACE MILLER,
 CATHERINE SCHAEFER,


                       Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR RULE 37
   SANCTIONS OR ALTERNATIVELY PERMISSION TO SERVE A RULE 11
                      SANCTIONS MOTION

       Plaintiff Brock Fredin (“Plaintiff”), proceeding pro se, hereby submits this memorandum

of law in support of his motion for Rule 37 sanctions or alternatively permission to serve a Rule

11 Sanctions motion.

                                      INTRODUCTION

       On November 15, 2019 Defendants were provided with organized discovery. On February

7, 2020, Defendants misrepresented their defenses contending that they were not provided full



                                               1
     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 2 of 10




answers to several document requests and interrogatories in both cases as described below. At or

near the February 7, 2020 discovery motion deadline, Defendants began improperly using

information obtained during discovery.        In other words, Defendants continue their doxing

campaign by reporting the Internet usernames contained in discovery responses. Defendants have

destroyed every facet of Plaintiff’s life spanning 2016 until present with no accountability

whatsoever. Defendants tortured, kidnapped, and assaulted Plaintiff. Given these actions Plaintiff

is not allowed to have a career, romantic partner, or home. Given their leaking, Plaintiff has been

contacted by third parties on an ongoing basis. This is evidenced by the fact that Defendant

Schaefer searched, viewed, and reported Plaintiff’s profiles. (See February 10, 2020 Fredin Decl.

Ex. I.) Plaintiff alleges this is a violation of the Court’s October 15, 2019 protective order.

Moreover, Defendants further violated Rule 37 by completely misleading this court by alleging

Plaintiff did not provide any discovery, BlackOutX2 profiles, and emails by the original November

31, 2019 deadline. Plaintiff provided discovery, BlackOutX2 profile, emails by the original

deadline. Id at Ex. A-B. Finally, Defendants have unequivocally engaged in felony acts to

indirectly tamper with these cases in an effort to prejudice Plaintiff to cause dismissal. Defendants

continue to use their powerful societal roles as state and federal prosecutors, commanders of

military bases, and genders for their own personal benefit without any accountability. As a result,

Plaintiff is seeking Rule 37 sanctions in the form of limited discovery e.g., ability to conduct

depositions, compel requests for documents, and interrogatory responses from Defendants or any

sanction deemed appropriate by the Court.

                                  FACTUAL BACKGROUND

           1. By October 1, 2019 Defendants did not respond or provide discovery.

           2. On September 30, 2019 Plaintiff provided discovery.




                                                 2
 CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 3 of 10




       3. On November 15, 2019 Plaintiff provided further organized discovery.             (See

February 10, 2020 Fredin Decl. Ex. A.)

                i. In Fredin v. Miller, Case No. 18-CV-466 Plaintiff provided Interrogatory
                   No. 1, 10, 1-7, 8, and 15.
               ii. In Fredin v. Middlecamp, Case No. 17-CV-3058 Plaintiff provided
                   Interrogatory No. 3, 4, 5, 7, 11, 12, 13, and 14.

       4. On September 30 and November 15, 2019 Plaintiff provided same evidence of the

BlackOutX2 profile, emails, and text messages originating from it. Moreover, the evidence

was further organized on November 15, 2019.

       5. On February 7, 2020 Defendants filed a Rule 37 sanctions motion falsely claiming

that Plaintiff did not provide any discovery, the BlackOutX2 profile, emails, and text messages.

In their motion, Defendants gratuitously attacked Plaintiff’s mother and family. The content

of this attack was not proximately related to any pleading whatsoever or these cases. The

attack was disgusting, vile, and hideous.

       6. Shortly around February 7, 2020, Plaintiff was contacted by third parties related to

Internet usernames – which were defunct or not used in years - provided as responses in

discovery. Plaintiff alleges these contacts could only have been because Defendants reported

each Internet username. Moreover, Defendant Schaefer searched for, viewed, and reported

Plaintiff’s profile(s) to continue Defendants obsessive stalking campaign. (See February 10,

2020 Fredin Decl. Ex. I.)

       7. On March 17, 2020 the Court directed machines seized by Defendants themselves

to be searched. Plaintiff had not turned on these machines since they were returned.

       8. On April 16, 2020 Plaintiff provided search results.

       9. In February 2020, Plaintiff was provided with a freedom of information act (FOIA)

request illustrating Defendants withholding evidence and unequivocal felony actions including


                                             3
     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 4 of 10




   tampering with state court pre-trial witnesses, obstruction of justice, false reporting, and

   engaging in actions yet again to rig proceedings.

           10. On March 17, 2020 the Court set trial for November 13, 2020. [Fredin v. Miller,

   Case No. 18-CV-466, Doc. No. 118.]

                                    GOVERNING STANDARD

       Rule 37 of the Federal Rules of Civil Procedure grants the Court broad discretion to impose

sanctions for failure to comply with a discovery order. Heiderscheid v. Russell, No. 18-CV-1733

(NEB/SER), 2019 WL 6050347 (D. Minn. Nov. 15, 2019). In imposing a discovery violation

sanction, “[t]he court must balance the goals of enforcing the process of discovery and ensuring

adherence to policy aims of discovery with the right of a party to have its case heard on the merits.”

Card Tech. Corp. v. DataCard Inc., 249 F.R.D. 567, 571 (D. Minn. 2008).

                                           ARGUMENT

       First, Defendants improperly used information obtained during discovery. Specifically,

Plaintiff alleges Defendants leaked Internet usernames obtained during discovery by reporting

them to third parties and causing Plaintiff prejudice.            Second, Defendants completely

misrepresented their February 7, 2020 discovery allegations to this court by alleging that Plaintiff

had not substantially complied by delivering discovery and that he had not provided the

BlackOutX2 and EpicViewF12 profiles. Third, new evidence substantiates claims that Defendants

are involved in wrongdoing to prejudice Plaintiff in discovery by doing everything in their power

to obstruct justice, tamper, and stalk Plaintiff. Specifically, Defendant Miller filed yet more bogus

police reports while Defendant Middlecamp attempted to yet again rig proceedings to cause

Plaintiff prejudice or dismissal.




                                                  4
     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 5 of 10




       I.         Defendants Violations of This Court’s October 15, 2019 Protective Order by
                  Improper Use Of Information Obtained During Discovery Warrants Granting
                  Limited Discovery in Favor of Plaintiff

       In the September 30 and November 15, 2019 discovery responses, Plaintiff provided

Internet usernames. (See Fredin v. Miller, Case No. 18-CV-466, Def. Doc. Req. 1.) Most, if not

all, were defunct, and had not been used in years. Around February 7, 2020, Plaintiff was suddenly

contacted by third party Internet domains because these Internet usernames were reported.

Plaintiff was instructed that he was “banned” from using their services based on the report.

Plaintiff is aware of no other reason that Plaintiff would be suddenly contacted by these domains.

Indeed, Plaintiff did not provide these Internet usernames or domains to anyone else. Plaintiff

believes that what the third parties were actually referring to when they alleged that Plaintiff was

“banned” is Defendants improper use of discovery in this manner. Specifically, Defendants are

using discovery to harass, oppress, and continue their doxing campaign.

       In support of this motion, Plaintiff provides evidence that Defendant Schaefer’s Internet

profile began searching for Plaintiff on mobile swiping applications. (See February 10, 2020

Fredin Decl. Ex. I.) Defendant Schaefer viewed Plaintiff’s profile in January or February 2020.

Indeed, Plaintiff’s profile was immediately “banned” where he was contacted by third parties. Id.

Plaintiff was able to preserve Defendant Schaefer’s profile and her view as evidence of discovery

violations. Id.

       This new evidence, coming straight from Defendant Schaefer’s own actions, that

Defendants are using discovery in this matter to harass Plaintiff substantiates the fact that

Defendants are using discovery for the unlawful collateral purpose of attempting to procure

evidence on behalf of Defendants to continue their doxing campaign. Moreover, Defendants are

still maintaining the active BlackOutX2 profiles and therefore leaking them. This constitutes a




                                                 5
     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 6 of 10




violation of the October 15, 2019 protective order. “When there is evidence of some wrongdoing

… limited discovery has been allowed.” Citizens for Responsibility & Ethics in Washington v.

Nat’l Indian Gaming Comm’n, 467 F. Supp. 2d 40, 56 (D.D.C. 2006) (citing Long v. U.S. Dep’t

of Justice, 10 F. Supp. 2d 205 (N.D.N.Y. 1998))

       II.       Defendants Misrepresented Their Claims and Were Provided with Discovery
                 Including BlackOutX2 Profiles

       Defendants blatantly lied by alleging Plaintiff failed to respond to “interrogatories, answer

basic questions in his deposition, and produce foundational documents that allegedly support his

claims in this case have prejudiced Defendants’ ability to defend themselves from Fredin’s

outlandish claims.” (See Def. February 7, 2020 Rule 37 Sanctions Motion ¶ 2.) As described

below, Plaintiff provided substantial responses to each.

       In the Miller case, Defendants completely misled this court by alleging Plaintiff “further

refused to produce complete profiles for the BlackOutx2 profile - the very profile he alleges that

Defendants created and that comprises the entirety of his unsolicited sexual solicitation claim. (Id.

at 90–92.)” (See Def. February 7, 2020 Rule 37 Sanctions Motion ¶ 4-5.) Plaintiff clearly

produced these documents. (See April 22, 2020 Fredin San. Decl. Ex. K.)

       In Miller v. Fredin, Case No. 18-CV-466, Defendants gratuitously misrepresented their

defenses in many other aspects by alleging:

             •   Answer Interrogatory No. 1 by identifying “all online profiles, identities,
                 usernames, or other identifiers” that Fredin has used. (Doc. 91 at 4–7.)
             •   Answer Interrogatory No. 10 by identifying “all addresses where you have resided
                 from 2016 to present.” (Doc. 91 at 4–7.) (See April 22, 2020 Fredin San. Decl. Ex.
                 A.)
             •   Regarding Document Request Nos. 1–7, 9, 13, 15, 16, and 17 Fredin was ordered
                 to either re-produce all of the responsive documents in a form that is organized and
                 labeled to directly refer and correspond with the requests, or (2) prepare and
                 produce a log clearly identifying each of the documents he has already produced to
                 Defendants, and as to each such document identify the specific request or requests


                                                  6
     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 7 of 10




               to which it responds. (Doc. 91 at 7–9.) (See April 22, 2020 Fredin San. Decl. Ex.
               B.)
           •   Respond to Document Request No. 15 by producing a complete and up-to-date
               resume or curriculum vitae in his possession or posted online. (Doc. 91 at 10.) (See
               April 22, 2020 Fredin San. Decl. Ex. C.)
           •   Respond to Document Request No. 8 by producing all documents in his possession
               that constitute, refer, or relate to medical evaluations of his emotional distress, or
               alternatively, to serve a supplemental response stating that he has search for and
               has no such documents. (Doc 91 at 12.) (See April 22, 2020 Fredin San. Decl. Ex.
               D.)

       In Fredin v. Middlecamp, Case No. 17-CV-3058, Defendants gratuitously misrepresented

their defenses in many other aspects by alleging:

           •   Answer Interrogatory No. 7 by identifying “all online profiles, identities,
               usernames, or other identifiers” that Fredin has used. (Doc. 91 at 14.) (See April
               22, 2020 Fredin San. Decl. Ex. E.)
           •   Answer Interrogatory No. 14 by identifying “any oral representations, admissions,
               or statements against interest allegedly made by Defendant that are relevant to the
               issues in this lawsuit.” (Doc. 91 at 14.) (See April 22, 2020 Fredin San. Decl. Ex.
               F.)
           •   Regarding Document Request Nos. 3, 5, and 13 Fredin was ordered to either
               reproduce all of the responsive documents in a form that is organized and labeled
               to directly refer and correspond with the requests, or (2) prepare and produce a log
               clearly identifying each of the documents he has already produced to Defendants,
               and as to each such document identify the specific request or requests to which it
               responds. (Doc. 91 at 15.) (See April 22, 2020 Fredin San. Decl. Ex. G.)
           •   Respond to Document Request No. 4 by producing all documents in his possession
               that constitute, refer, or relate to medical evaluations of his emotional distress, or
               alternatively, to serve a supplemental response stating that he has search for and
               has no such documents. (Doc. 91 at 16.) (See April 22, 2020 Fredin San. Decl. Ex.
               H.)
           •   Respond to Document Request No. 11 by producing a complete and up-to-date
               resume or curriculum vitae in his possession or posted online. (Doc. 91 at 16–17.)
               (See April 22, 2020 Fredin San. Decl. Ex. I.)
           •   Respond to Document Request No. 12 by producing “all documents that constitute,
               refer, or relate to communications, including electronic communications,
               exchanged between you and any person concerning the issues/matters identified in
               the pleadings.” (Doc. 91 at 17.) (See April 22, 2020 Fredin San. Decl. Ex. J.)



                                                 7
     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 8 of 10




        In both the Miller and Middlecamp case, Defendants gratuitously began engaging in

discovery violations:

            •   In February 2020, Plaintiff alleges Defendants began leaking discovery information
                by reporting any online dating profile in continuation of their doxing campaign.
                The usernames ascertained in Defendants interrogatories and requests for
                documents were “reported” and this act is a violation of the Court’s October 2019
                protective order. Plaintiff was contacted by third parties. In one case, Defendant
                Schaefer made direct contact with Plaintiff by apparently searching out his profile,
                viewing his profile, and immediately reporting it which sent a message to him.
                Defendant Schaefer had been viewing his profile where it appeared on his screen.
                (See Feb 10, 2020 Fredin Decl. Ex. I; Fredin v. Miller, Case No. 18-CV-466 [Dock.
                No. 109])
            •   Defendants including Karl Johann Breyer attacked Plaintiff’s mother to apparently
                trigger Plaintiff’s response. Mr. Breyer and Ballinger included bloody photos of
                Plaintiff’s mother and redacted transcripts to attack Plaintiff’s biological sister,
                Faith Amdahl, daughter of Minnesota Supreme Court Chief Justice Douglas
                Amdahl, because Plaintiff mentioned during a deposition that Karl Johann Breyer
                was part of Plaintiff’s sister’s Inn of Court, the Douglas K. Amdahl Inn of Court,
                and that lawyers within that community had spoken about the case as it related to a
                deposition question. Plaintiff has routinely told Mr. Breyer to never speak of
                Plaintiff’s family particularly his mother. This is completely unacceptable and
                Plaintiff respectfully requests the Court admonish Mr. Breyer, Ballinger, and
                Defendants. (See Feb. 7, 2020 Breyer. Decl. Ex. A. P. 40. ¶ 7.)
            •   Defendants arguably are violating the Court’s October 15, 2019 protective order by
                continuing to flaunt their doxing campaign by publishing February 2017 to April
                2017 content on Defendant Middlecamp’s Twitter account @CardsAgstHrsmt.
                These documents are provided in discovery, safeguarded by the protective order,
                and yet Defendant Middlecamp still maintains them publicly.
            •   Mr. Breyer has threatened improper criminal prosecution in a civil case in other
                cases.        (See April 22, 2020 Fredin San. Decl. Ex. L.)

        Defendants unequivocally committed felony acts of misconduct. Specifically, Defendants

engaged in disturbing acts to indirectly interfere with discovery by throwing the kitchen sink at

Plaintiff to collaterally to cause dismissal:

            •   On April 25, 2018, Defendant Middlecamp sent an email to Defendant Miller,
                Schaefer, Saint Paul Police Officer David McCabe, Dorsey and Whitney associate



                                                 8
     CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 9 of 10




               Peter R. Mayer, Saint Paul Police Officer Sarah Nasset, Adam Ballinger, and Karl
               Johann Breyer to file yet another admitted false, engage in obstruction of justice,
               tamper with state court witnesses, stalking, rig proceedings, and use her position as
               a state or federal prosecutor or Defendant Miller’s position as a significantly more
               powerful military commander for their personal benefit by seeking yet more false
               charges in an effort to dismiss or prejudice this case.1 (See April 21, 2020 Fredin
               Decl. Ex. A.)
           •   In May 2018 and June 2019, Defendant Miller filed yet more knowingly false police
               reports. Defendant Miller admitted her police reports were false during her
               conversation with the Saint Paul Police in an effort to prejudice this proceeding.
               (See April 21, 2020 Fredin Decl. Ex. B.)
           •   Defendants withheld documents of their felony actions from this Court in this
               action and Fredin v. Clysdale, 18-CV-510. Specifically, Defendants withheld April
               21, 2017 emails and documents Plaintiff alleges proves they used a facially
               unconstitutional and bogus state court criminal action – which has since been
               reversed and vacated – to serve restraining orders in an effort to kidnap, assault,
               stalk, and terrorize Plaintiff. (See April 21, 2020 Fredin Decl. Ex. C.)
           •   In other cases, Defendants apparently conducted extrajudicial communication with
               David McCabe to communicate with state court judicial officers to rig proceedings.
               (See April 21, 2020 Fredin Decl. Ex. D.)

       As a result, Rule 37 sanctions are appropriate based on the “willfulness, bad faith … fault

of [the Defendant(s)]” Wong v. Minnesota Dep't of Human Servs., No. CV 13-3378 (DWF/SER),

2018 WL 1865927 (D. Minn. Apr. 18, 2018) (quoting Hairston v. Alert Safety Lights Prods.,Inc.,

307 F.3d 717, 718-19 (8th Cir. 2002). The Court is not “constrained to impose the least onerous

sanction available, but may exercise its discretion to choose the most appropriate sanction under

the circumstances.” Keefer v. Provident Life & Acc. Ins. Co., 238 F.3d at 941. “The failure to

abide by a protective order is sanctionable under Rule 37.” See Fed. R. Civ. P. 37; City of Almaty

v. Ablyazov, 1:15-cv-05345 (AJN) (KHP), at *9 (S.D.N.Y. Mar. 5, 2018) The “source of the leak


       1
         When will Defendants be held accountable? Indeed, if they were men, they would be in
prison for many years. Defendants have completely ruined Plaintiff’s life. He is unable to get a
bank account, housing, meet anyone, stable career, and is harassed and stalked daily in some form
from Defendants. Defendants tortured, kidnapped, and assaulted Plaintiff. Defendants have
caused Plaintiff to be without a career, penniless, and homeless. This needs to end.

                                                 9
    CASE 0:17-cv-03058-SRN-HB Document 130 Filed 04/23/20 Page 10 of 10




of the [discovery information] in violation of the Confidentiality Order [causes] sanctions against

[Defendants] warranted.” Id. Plaintiff respectfully requests limited discovery asserted against

Defendants as a sanction to further discover and show Defendants wrongdoing and bad faith.

                                         CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court grant discovery

and allow three (3) to five (5) depositions, requests for documents, and interrogatories. Most

importantly, Plaintiff is seeking the identify of Defendant Middlecamp’s false rape accusation

including documents and communications passed between Defendants and third parties.



Dated: April 22, 2020



                                                      s/ Brock Fredin
                                                      Brock Fredin
                                                      Saint Croix County, WI
                                                      (612) 424-5512 (tel.)
                                                      brockfredinlegal@icloud.com
                                                      Plaintiff, Pro Se




                                                 10
